Citation Nr: 0005135	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  97-33 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim for service connection for bilateral foot 
disability.

2. Whether new and material evidence has been presented to 
reopen the claim for service connection for impaired vision.

3.  Entitlement to service connection for throat disability.

4.  Entitlement to service connection for residuals of gum 
surgery.

5.  Entitlement to service connection for leg cramps.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for hypertension and 
heart disability.

8.  Entitlement to a compensable evaluation for 
diverticulosis.

9.  Entitlement to a compensable evaluation for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from September 1950 to 
February 1971.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1996 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs 
Regional Office (VARO).


FINDINGS OF FACT

1.  Service connection for bilateral foot disorder and pes 
planus was denied by VARO in July 1980 and December 1982, 
respectively.  These decisions are final.  Evidence submitted 
to reopen the claims is essentially cumulative of evidence 
previously considered and does not tend to show the presence 
of any foot disability related to service.

2.  The appellant seeks service connection for refractive 
error of the eyes, a congenital or developmental defect.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim 
to service connection for foot disability has not been 
presented.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156(a) (1999).

2.  The appellant lacks entitlement under the law to service 
connection for visual impairment from refractive error of the 
eyes.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303(c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

VARO denied the appellant's claim for service connection for 
foot disability in July 1980 and, specifically, for pes 
planus in December 1982.  Also, the Board denied service 
connection for impaired vision in July 1982.  These decisions 
are final.  We note that a final rating determination is not 
subject to revision upon the same factual basis.  38 U.S.C.A. 
§ 7104 (West 1991), 38 C.F.R. § 20.1100 (1999).  Under 
pertinent law and regulations, as interpreted by the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (the Court), the Board may reopen and review a claim 
which has been previously denied only if new and material 
evidence is submitted by or on behalf of the appellant.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); 
Manio v. Derwinski, 1 Vet.App. 140 (1991).  The credibility 
of the new evidence is presumed.  Justus v. Principi, 3 
Vet.App. 510, 513 (1992).

The Court has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).

According to 38 C.F.R. § 3.156(a) (1999),

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

While this appeal was pending, the United States Court of 
Appeals for the Federal Circuit rendered its decision in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
Federal Circuit changed the law as it pertains to the 
submission of new and material evidence and offered guidance 
as to how the Court should review such determinations made by 
the Board.  First, the Federal Circuit invalidated the test 
adopted by the Court in Colvin v. Derwinski, i.e., that 
evidence was new and material sufficiently to reopen a claim 
if the evidence, when considered with the other evidence, 
would raise a reasonable possibility of changing the outcome. 
1 Vet.App. 171, 174 (1991).  The Federal Circuit proceeded to 
adopt the standard set forth in 38 C.F.R. § 3.156(a) (1997) 
as the appropriate standard for determining whether new and 
material evidence had been submitted.  Second, as a result of 
Hodge and the Federal Circuit's recitation that the 
determination of whether new evidence is sufficiently 
material is a "fact-specific determination," "a deferential 
standard of review of these decisions under 38 U.S.C. § 
7261(a) becomes the proper one."  Fossie v. West, __ Vet.App. 
__, __, No. 96-1695, slip op. at 5 (October 30, 1998).  Hodge 
provides for a reopening standard which calls for judgments 
as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.

A.  Foot Disability

When VARO denied the appellant's claim for service connection 
for foot disability in July 1980 and for pes planus in 
December 1982, it considered service medical records, which 
reflect that the appellant was seen for chronic foot pain 
complaints assessed as heel strain.  Painful heels were noted 
on separation/reenlistment examination dated June and July 
1967.  The appellant was deemed qualified for reenlistment.  
Report of retirement examination dated September 1970 
reflects a history of foot trouble, but clinical evaluation 
was negative for defects of the feet and no disability was 
noted.

VARO also considered reports of VA examinations dated July 
1971, October 1979, and October 1982.  The July 1971 and 
October 1982 examinations were positive for pes planus; 
however, this disorder was not related to service by either 
of the examining physicians.  The October 1979 examination 
was entirely negative for any foot disability.

VARO denied service connection for bilateral foot disability 
in July 1980 because competent evidence of a current 
disability had not been submitted.  It denied service 
connection for pes planus in December 1982 because, although 
a current foot disability was shown, it was not related to 
service by competent medical evidence of record.

Since these decisions, VA treatment records have been 
associated with the appellant's claims folder along with VA 
examination reports, which are silent regarding the presence 
of any foot disability.  In support of his claim to reopen, 
the appellant submitted duplicate medical records along with 
sworn testimony from a personal hearing conducted in December 
1997.  At this hearing, both the appellant and his spouse 
testified that the appellant had terrible foot pain and 
swelling, akin to the type he had in service.

Having reviewed the most recent evidentiary submissions, the 
Board finds that it is essentially duplicative of evidence 
previously considered and that it does not tend to show the 
presence of any current foot disability related to service 
through competent medical evidence.  New evidence is that 
which is not merely cumulative of other evidence on the 
record.  Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) 
citing Williams v. Sullivan, 905 F.2d 214, 216 (8th Cir. 
1990).  Material evidence is that which is relevant and 
probative of the issue at hand.  Colvin, supra., citing 
Chaney v. Schweiker, 659 F.2d 676, 679 (5th Cir. 1981).  
Therefore, we conclude that new and material evidence has not 
been presented to reopen the claim for foot disability.  
Accordingly, the Board does not have jurisdiction to consider 
the previously adjudicated claim.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 
Vet.App. 167, 171 (1996) (When new and material evidence has 
not been submitted in a previously disallowed claim 
"[f]urther analysis . . . is neither required, nor 
permitted.").

B.  Impaired Vision

Evidence considered by the Board in its July 1982 decision 
included service medical records, which reflects that slight 
refractive error was found in April 1970.  These records were 
silent for chemical or acid accidentally entering the eyes.  
The Board also considered reports of VA examinations dated 
July 1971 and October 1979, which show normal eyes although 
pterygium of the left eye was noted in October 1979 (not 
related on examination to service).  The Board denied the 
claim for impaired vision because as a matter of law 
refractive error of the eyes is deemed a congenital or 
developmental disorder for which service connection may not 
be had.

Since the Board's July 1982 decision, VA treatment records 
have been associated with the appellant's claims folder along 
with VA examination reports.  In support of his claim to 
reopen, the appellant submitted duplicate medical records 
along with sworn testimony from a personal hearing conducted 
in December 1997.  The sworn testimony reflects that the 
appellant desires service connection for impaired vision, 
essentially refractive error, which he believes is related to 
an in-service accident wherein a chemical substance entered 
his eyes causing blurred vision.  He did not contend the 
presence of any other disorder of the eyes.

In view of the above, the Board finds that the appellant's 
claim lacks legal merit.  Pertinent regulations prohibit 
service connection for refractive error of the eye because 
this condition is not considered a disease or injury within 
the meaning of the applicable legislation.  See 38 C.F.R. 
§ 3.303(c) (1999).  In those cases where the law and not the 
evidence is dispositive, the claim should be denied on the 
basis that there is an absence of legal merit or that the 
claimant lack entitlement under the law.  Sabonis v. Brown, 6 
Vet.App. 426 (1994).  As such, it is not necessary for the 
Board to address whether new and material evidence has been 
submitted to reopen the claim as the appellant simply may not 
be awarded service connection for refractive error of the 
eyes even in the presence of new and material evidence to 
reopen the previously denied claim.

Accordingly, the claim for service connection for impaired 
vision is dismissed.


ORDER

Having found that new and material evidence has not been 
presented to reopen the claim for service connection for 
bilateral foot disability, the benefit sought on appeal 
remains denied.

The claim for service connection for impaired vision due to 
refractive error of the eyes is dismissed.


REMAND

A review of the claims folder discloses that additional 
evidence was received at the Board on December 20, 1999.  
VARO did not consider this evidence when adjudicating the 
instant claims and no waiver of review by VARO (the agency of 
original jurisdiction) was received.  The Board has carefully 
reviewed the recent evidentiary submissions and finds that it 
is pertinent to the claims for service connection and for 
increase.  This evidence was not pertinent to the claims to 
reopen and, as such, the Board considered those claim above.  
We note that a waiver of consideration by VARO is necessary 
when pertinent evidence is submitted within the 90-day window 
following certification of the appeal in order for the Board 
consider the appeal, otherwise the evidence (along with the 
claims) must be referred to VARO for initial consideration.  
38 C.F.R. § 20.1304(c)(1999) (generally subsequent to a 90-
day window following certification of the appeal, in the 
absence of a showing of good cause, additional evidence will 
not be considered by the Board in the pending appeal and is 
referred to VARO for appropriate action).

To ensure that the VA has complied with its due process 
obligations, the remaining claims are REMANDED to VARO for 
appropriate action:

1.  VARO should again review the record 
with consideration of the recently 
submitted pertinent evidence.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

VARO must afford this claim.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the VAROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant need take no action unless otherwise notified.  
The Board intimate no opinion as to the ultimate outcome in 
the pending claims.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

